218 F.2d 608
Ottis PERRYv.Campbell McDOUGALL, Sheriff of Fremont County, Wyoming.
No. 4977.
United States Court of Appeals, Tenth Circuit.
Nov. 15, 1954.

Appeal from the United States District Court for the District of Wyoming.
John J. Spriggs, Sr., and John J. Spriggs, Jr., Lander, Wyo., for appellant.
W. A. Smith, County and Prosecuting Atty., Fremont County, Lander, Wyo., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.